Name: Commission Regulation (EEC) No 470/91 of 27 February 1991 on the temporary suspension of the system of accession compensatory amounts for common feed wheat
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  European construction;  Europe
 Date Published: nan

 No L 54/32 Official Journal of the European Communities 28 . 2 . 91 COMMISSION REGULATION (EEC) No 470/91 of 27 February 1991 on the temporary suspension of the system of accession compensatory amounts for common feed wheat excluded from intervention and from grant of accession compensatory amounts on export ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Tready establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 thereof, [and to Regulation (EEC) No 4007/87 standing the period referred to in Articles 90 (1 ) and 257 ( 1 ) of the Act of Accession of Spain and Portugal ('), as last amended by Regulation (EEC) No 3836/90 (2)], Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 3577/90 (4), and in particular Article 7 (6) thereof, Whereas market prices for maize are very high throughout the Community owing to the shortage of supplies following the drought in the summer of 1990 ; whereas the shortage of maize is offset by the availability of large quantities of common wheat ; whereas, however, as regards Portugal, given the difference between the price for common wheat and for other feed grain, the substitu ­ tion of common wheat for maize in feedingstuffs in Portugal cannot take place under comparable economic conditions to those in the other Member States ; whereas this may be counteracted by temporarily suspending the system of accession compensatory amounts for consign ­ ments of common wheat that have undergone a treatment which makes the grain unsuitable for human consump ­ tion ; Whereas, so as to avoid any deflection of trade, the consignments of treated common wheat should be HAS ADOPTED THIS REGULATION : Article 1 In the period from the date of entry into force of this Regulation until 30 April 1991 , trade in common wheat (CN code 1001 90 99) between Portugal and the other Member States shall not be subject to the system of succession compensatory amounts referred to in Council Regulation (EEC) No 3654/90 (*) provided the cereals in question have been treated using one of the methods set out in the Annex hereto. Article 2 Consignments of cereals showing traces of one of the products used to treat common wheat set out in the Annex may not :  be accepted for the intervention laid down in Article 7 of Regulation (EEC) No 2727/75,  benefit from accession compensatory amounts on export. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 378 , 31 . 12. 1987, p. 1 . 0 OJ No L 367, 29 . 12. 1990, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L. 353, 17 . 12. 1990, p. 23 . 0 OJ No L 362, 27. 12. 1990, p . 31 . 28 . 2. 91 Official Journal of the European Communities No L 54/33 ANNEX Reference methods for treating common wheat Method No 1  Colouring with Patented Blue V 1 . Dissolve either 30 grams of colouring matter of 80 % concentration or 51 grans of colouring matter of 50 % cohcentration of Pantented Blue V (Schultz No 826, EEC No E 131 ) (') in at least 2,5 litres and at most 3 litres of pure water. 2. Colour 100 kilograms of wheat from the quantity to be treated with the amount of solution prepared in accordance with paragraph 1 . 3 . Mix 90 kilograms of wheat to be treated with at least 10 kilograms of grains coloured as indicated in point 2, so that they are uniformly dispersed in the total mass . Method No 2  Colouring with (brilliant) green The wheat must be treated with the colouring matter listed below in such a manner that the said wheat shall contain a quantity of colouring matter at least equal to that shown in column 4 and evenly distributed, so that at least 5 % of the grains shall be coloured and distributed throughout the whole quantity. TABLE OF COLOURING MATTER Common name of dye Scientific name Colour index (1956) No Minimum quantity in parts per million by weight 1 2 3 4 Green S Sodium salt of di-(/&gt;-dimethylaminophe ­ nyl)-2- hydroxy-3 ; 6-disulphonaphtyme ­ thanol anhydride 44 090 20 Method No 3  Addition of fish oil or fish liver oil (a) Fish oil or fish liver oil, filtered, not deodorized, not decolourized, with no additives. (b) Characteristics : 120,  minimum iodine content :  colour content :  acidity between :  maximum point of solidification : 7-14 (Gartner) or 5-19 (FAC), 3 and 4 %, 10 °C. (c) Minimum quantity to be used per tonne of wheat to be treated : four kilograms. (d) The treating apparatus must be such that at all times the oil is evenly distributed throughout the wheat. (e) The temperature of the oil used must be kept at a level sufficient to ensure such even distribution. (') The definition of Patented Blue V is given in the Council Directive on the approximation of rules of Member States on colouring matters for use in foodstuffs intended for human consumption (OJ No 115, 11 . 11 . 1962, p. 2645/62). Patented Blue V of 50 % concentration is marketed in the Federal Republic of Germany as Lebensmittelblau Nr. 3'.